
	
		II
		112th CONGRESS
		2d Session
		S. 2238
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2012
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to require a
		  regulation to limit the aggregate positions of nontraditional bona fide hedgers
		  in petroleum and related products.
	
	
		1.Position limits for petroleum
			 and related productsSection
			 4a(a)(6) of the Commodity Exchange Act (7 U.S.C. 6a(a)(6)) is amended—
			(1)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 indenting appropriately;
			(2)by striking
			 The Commission shall and inserting the following:
				
					(A)In
				generalThe Commission
				shall
					;
				and
			(3)by adding at the
			 end the following:
				
					(B)Petroleum and
				related productsThe Commission shall, by regulation, establish
				limits on the aggregate number or amount of positions in contracts for
				petroleum or related products that may be held by any person, including any
				group or class of traders, for each month across contracts described in clauses
				(i) through (iii) of subparagraph (A), so that—
						(i)the short
				position for traditional bona fide hedgers in the aggregate is not less than 50
				percent; and
						(ii)the long
				position for traditional bona fide hedgers in the aggregate is not less than 50
				percent.
						.
			
